Citation Nr: 0935200	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-23 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include residuals of pneumonia, chronic 
obstructive pulmonary disorder (COPD) and emphysema.

2.  Entitlement to service connection for arthritis of the 
legs, knees, hips, hands, wrists, elbows, neck and shoulders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C. S.




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1943 to 
November 1945, and from January 1946 to April 1953.  He was a 
prisoner of war (POW) of the Chinese government for several 
days in November 1950 (November 25th to November 28th) before 
escaping.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).

The May 2006 rating decision also held that new and material 
evidence had not been submitted to reopen claims for service 
connection for pulmonary disease and for arthritis of the 
legs, knees, hips, back, hands, wrists, elbows, neck and 
shoulders.  A November 2006 decision by the Army Board for 
Correction of Military Records (BCMR) upgraded the discharge 
for the Veteran's period of service from December 1949 to 
April 1953, to a general discharge.  The BCMR decision 
observes that the Veteran submitted his claim for an upgrade 
on February 27, 2006.  

A May 2007 statement of the case noted this discharge upgrade 
and proceeded to adjudicate the underlying merits of the 
issues of service connection for residuals of pneumonia 
(i.e., a pulmonary condition) and arthritis of the legs, 
knees, hips, hands, wrists, elbows, neck and shoulders.  Due 
to these unique circumstances, the Board has characterized 
these issues as entitlement to service connection on the 
merits and will not address whether new and material evidence 
has been submitted to reopen these claims.  

In December 2008, the Veteran appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of 
his claim.  In January 2009, the Board remanded the claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  

In August 2009, the Board received correspondence and records 
from the Veteran.  The RO has not reviewed this evidence and 
no waiver was received.  The Board finds, however, that the 
evidence is either duplicative of evidence previously of 
record and already considered by the RO or not pertinent to 
the issue decided below.  The arguments contained in the 
letter are identical to those advanced by the Veteran 
previously.  The Board finds no prejudice will result by the 
failure to remand the issue decided below back to the RO for 
consideration of this evidence.  See 38 C.F.R. §§ 19.31, 
20.1304 (2008).  

The issue of entitlement to service connection for arthritis 
of the legs, knees, hips, hands, wrists, elbows, neck and 
shoulders is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was a POW in 1950 from November 25th to 
November 28th.  

2.  The medical evidence does not show a respiratory 
disorder, to include residuals of pneumonia, chronic 
obstructive pulmonary disorder (COPD) and emphysema during 
service or for many years thereafter; there is no competent 
evidence of a nexus between a respiratory disorder, to 
include residuals of pneumonia, chronic obstructive pulmonary 
disorder (COPD) and emphysema and service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory 
disorder, to include residuals of pneumonia, chronic 
obstructive pulmonary disorder (COPD) and emphysema have not 
been met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in May 2005 and September 2005that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in November 2008, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records and the Veteran has had an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in December 2008.  
Next, a specific VA medical pertinent to the issue on appeal 
was obtained.  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  3 8 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the Veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

Section 3.309(c) provides that if a Veteran is a former POW 
certain enumerated diseases "shall be service connected if 
manifest to a degree of disability of 10 percent or more at 
any time after discharge or release from active . . . service 
even though there is no record of such disease during service 
. . . ." 38 C.F.R. § 3.309(c); accord 38 U.S.C.A. § 1112(b).  
The qualifying diseases are: psychosis; any of the anxiety 
states; dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite; post- traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications; 
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy except where 
directly related to infectious causes; and cirrhosis of the 
liver.  38 C.F.R. § 3.309(c); 38 U.S.C.A. § 1112(b).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a respiratory 
disorder, to include residuals of pneumonia, chronic 
obstructive pulmonary disorder (COPD) and emphysema.  

The Veteran was a POW in 1950 from November 25th to November 
28th.   The evidence of record includes a DD Form 214 that 
states that the appellant was awarded the Silver Star and the 
Purple Heart Medal.  These facts clearly reflect that the 
appellant is a Veteran of combat and that the provisions of 
38 U.S.C.A. § 1154(b) apply.  

The Veteran's service treatment records are negative for any 
lung disorder to include residuals of pneumonia, COPD or 
emphysema.  A December 1950 chest X-ray was noted to be 
negative, as was a July 1951 chest X-ray.  After service, 
when the Veteran was hospitalized by VA in December 1958, a 
chest X-ray was negative.  

On VA examination in February 1985, the Veteran complained 
that his chest felt congested and had so since 1965.  He 
reported that he had X-rays at his place of employment, the 
American Concrete Company, and was told that his lung 
condition was due to scarring caused by dust, and that he 
would have to wear a mask when in dusty surroundings.  He 
reported that he was then alright until 3 or 4 years prior to 
the current examination when the condition flared up again.  
Examination showed breath sounds to be normal without rales.  
X-rays showed the lungs to be well aerated and clear; the 
finding was clear chest.  The diagnosis was chest examination 
within normal limits.  

The first medical evidence of record of a pulmonary disorder, 
diagnosed as COPD, is in December 1999 on VA outpatient 
treatment, and the Veteran was started on inhalers at that 
time.  In October 2000, emphysema was diagnosed.  In 
September 2002, VA X-rays showed the lungs to be 
hyperinflated with mild flattening of the diaphragms and 
slight increased AP diameter suggesting chronic obstructive 
pulmonary disease.  That same month, chronic obstructive 
airway disease with pulmonary emphysema was found.  VA 
records show continuing treatment for pulmonary complaints 
into 2009.  

On VA examination in August 2007, a diagnosis of pulmonary 
hypertension secondary to COPD and not related to the 
Veteran's status was entered.  

When the Veteran appeared before the undersigned, his 
representative stated that the Veteran was contending that 
due to cold weather that he was exposed to during service he 
has had a respiratory condition from that time. 

In March 2009, the August 2007 examiner offered an addendum 
in which she reported that a review of the medical records 
did not reveal any residual from pneumonia.  It was noted 
that the previous examination indicated a diagnosis of 
pulmonary hypertension.  The examiner reported that pulmonary 
hypertension is most likely secondary to COPD or emphysema 
and not associated with the Veteran's POW status or military 
service.  

In July 2009, a VA physician noted that service records and 
VA records were reviewed.  The examiner offered the opinion 
that the Veteran's COPD is not caused by or the result of or 
related to an event in service or his status as a POW.  The 
doctor stated that the Veteran's COPD is secondary to smoking 
history and not related to his military service or his status 
as a POW.  The examiner referred to a September 2002 VA 
cardiology consult in which the Veteran reported having COPD 
for the last 15 years.  At that time the Veteran gave a 
history of 20 years of smoking, and stopped one year prior 
due to shortness of breath and chest tightness.  The July 
2009 clinician stated that the Veteran had pulmonary function 
tests in January 2009 and they confirmed moderate obstructive 
ventilary impairment which is consistent with his smoking 
history.  The examiner noted that there is no evidence that 
this is related to his military service or his ex-POW status.  

The Board notes that the Veteran does not qualify under the 
presumption allowed for former POW's pursuant to 38 C.F.R. § 
3.309(c) with respect to his pulmonary disorder, to include 
COPD and emphysema.  A pulmonary disorder is not listed as 
one of the presumptive diseases under 38 C.F.R. § 3.309(c). 

On review, the evidence weighs against a finding of an 
association between any respiratory disorder and the 
Veteran's service.  While the record does confirm that the 
Veteran was exposed to cold weather during service during his 
imprisonment by the Chinese, there is no medical evidence of 
treatment for pneumonia or any respiratory disorder in 
service, or until many years thereafter, and there is no 
competent evidence associating the Veteran's respiratory 
disorders with service.  

As noted above, there is no showing of a respiratory disorder 
in service or until December 1999, over 45 years after the 
Veteran's separation from the military.  In addition, the 
first medical evidence of record of the Veteran's diagnosed 
emphysema is in October 2000, some 47 years after the 
Veteran's separation from the military.  And there is no 
medical evidence or competent opinion of record which links 
any pulmonary disorder, to include COPD and/or emphysema to 
his period(s) of active military service.  In fact, there is 
a VA medical opinion in the file that expressly states that 
there is no relationship between the Veteran's respiratory 
disorder and his service to include his status as a POW.  
This July 2009 VA opinion stands uncontradicted in the claims 
file.  The opinion was based upon review of the claims file 
and is supported by a rationale.  Thus, it is found to be 
persuasive. See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  There is no objective medical evidence of a nexus 
between service and the current respiratory disorders.  

The Board is aware of the Veteran's belief that his pulmonary 
disorders are related to his service and particularly to his 
exposure to cold while a POW; however, as a lay person, he is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. § 
3.159(a)(1) (2008) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Duenas v. Principi, 18 Vet. App. 512, 
520 (2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the Veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, the Board finds that the preponderance of the 
evidence is against the claim.

To the extent that the Veteran is contending that he has had 
continuity of symptomatology since service, the Board would 
point out that there is nothing in the record to show 
treatment for respiratory complaints in service or after 
service until 1999.  This evidence, as a whole, diminishes 
the Veteran's credibility as to any complaints of continuity 
of symptomatology.  Additionally, in weighing credibility, VA 
may consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
witness.  Caluza, 7 Vet. App. 498. 

While the Veteran has reported that had respiratory problems 
in service and continuing thereafter, there are no 
corresponding service treatment records corroborating that 
contention.  In this case the Veteran's report of continuity 
of symptomatology is inconsistent with his self-reported 
dates of onset many years after service.  He has stated 
during one VA examination that his complaints began in 1965 
and on another that his COPD began 15 years prior to 2002.  
As such, his statements that he experienced such symptoms in 
service and thereafter, are not deemed credible.  

There is no documentation of respiratory problems in service 
or for several years thereafter.  Additionally there is no 
medical evidence associating the diagnosed COPD and emphysema 
with service, and the Veteran's claims regarding onset and 
continuity have been found to be incredible.  As a 
consequence, it is found that the preponderance of the 
evidence is against the Veteran's claim for service 
connection See Cuevas, supra. See also Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998); Voerth v. West, 13 Vet. App. 
117 (1999).

The Board has also considered the Veteran's combat service.  
Although Section 1154(b) lowers the evidentiary burden for 
establishing the presence of a disease or injury in service, 
it does not negate the need for medical evidence of a current 
disability or medical evidence of a nexus between a current 
disability and active service.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 
507 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

When determining whether there was an in-service incurrence 
or aggravation of a disability in service connection claims, 
due consideration shall be given to the places, types, and 
circumstances of the Veteran's service as shown by his 
service record, the official history of each organization in 
which the Veteran served, the Veteran's medical records, and 
all pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a). 

In the case of any Veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b).  

As previously noted, the appellant is a combat Veteran who 
endured the deprivations and traumas associated with being a 
POW and received the Silver Star and the Purple Heart Medal.  
See 38 U.S.C.A. § 1154.  However, in this case, there is no 
conflicting evidence as to whether the appellant's 
respiratory disorders are a by product of in-service 
experiences as a POW.  Essentially there is a definitive 
opinion on record that there is no relationship and no 
evidence that suggests otherwise.  Thus the evidence against 
the claim is clear and convincing.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a pulmonary disorder, to include 
COPD and asthma.  As the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
doctrine is not for application. 38 U.S.C.A. § 5107(b); see 
also, generally, Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for residuals of pneumonia to include COPD 
and emphysema is denied.  


REMAND

Unfortunately, a remand is required in this case on the issue 
of entitlement to service connection for arthritis of the 
legs, knees, hips, hands, wrists, elbows, neck and shoulders.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In January 2009, the Board remanded this issue for further 
development.  The Board pointed out that in August 2007 a VA 
orthopedic examination report provided that bone scan 
findings were consistent with arthritic/degenerative changes 
in the spine, shoulder joints, wrists, hip joints, knees, 
ankles and feet.  The pertinent bone scan impression was 
scattered arthritic/degenerative changes.  The pertinent 
final diagnosis was age-related degenerative joint disease 
both knees, and post-traumatic degenerative joint disease 
both ankles, not due to POW condition. The Board remanded to 
obtain an opinion as to the etiology of the Veteran's 
arthritis of the legs, hips, hands, wrists, elbows, neck and 
shoulder.   The Veteran underwent a VA examination in March 
2009.  The examiner offered an opinion regarding the etiology 
of the Veteran's arthritis of the legs, knees, hips, hands, 
wrists, elbows, neck and shoulders.  In his August 2009 
argument, the Veteran's representative has stated that the 
examiner was a physician's assistant and that the examination 
report was not signed by a medical doctor.  He also pointed 
out that according to M21-1MR, Part III, Subpart IV, Chapter 
3, Section D 18(a), an examination report must be signed by a 
medical doctor when an examination has been conducted by a 
physician assistant or nurse practitioner.  

A review of the March 2009 VA examination report reveals that 
it was an addendum opinion to the August 2007 VA examination.  
Both were conducted by G.B., a physician's assistant.  She 
signed the March 2009 report via an electronic signature.  
There is no indication that the report was signed or 
otherwise reviewed by a physician.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that VA medical examinations need not 
be conducted by a physician.  An examination may be conducted 
by a non-physician healthcare professional, such as a 
physician's assistant, when the person is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 
Vet. App. 563, 569 (2007) (addressing the meaning of 
competent medical evidence in terms of VA's duty to assist 
the Veteran in developing claims); see also 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(a)(1) (2008).  A 
Veteran's Health Administration (VHA) Directive, dated July 
2, 2004, shows that the routine duties of VA physician's 
assistants include performing initial histories and physical 
examinations.  However, the activities of a physician's 
assistant are to be supervised by a physician.  VHA Directive 
2004-029 (July 2, 2004).  Thus, the fact that the March 2009 
or the August 2007 VA reports were authored by a physician's 
assistant does not render the examination or the addendum 
inadequate.

Notably, the VA Adjudication and Procedure Manual requires 
that all original examination reports must be signed by a 
physician unless the examination was conducted by a 
psychologist, dentist, audiologist, or optometrist. M21-1MR, 
Part III, Subpart iv, ch. 3, sec. D.18.a. (2009).  
Examination reports conducted by physician's assistants are 
acceptable if the reports are reviewed and signed by a 
physician. Id.  Certain official electronic copies without 
actual signatures are acceptable since signed copies are 
maintained by VHA.  Id.  When an examination report is not 
signed by a physician (other than those previously cited), 
the report must be returned o the VAMC.  See M21-1MR, Part 
III, Subpart iv, ch. 3, sec. D.18.c.  

The March 2009 addendum report of record appears to be an 
official electronic copy of the report that does not require 
an actual signature.  However, as noted previously, there is 
no indication that the report was signed or otherwise 
reviewed by a physician.  A physician's name does not follow 
the physician assistant's signature line.  The Board notes 
that, in Nunez-Perez v. Peake, No. 07-1405 (Vet. App. Jan. 
14, 2009) (unpublished single-judge disposition), the Court 
found that an unsigned examination report was insufficient 
for rating purposes and a remand was required because the 
Board's decision did not indicate how it could assign 
probative value to this report.  The Court reasoned that the 
provisions of the Adjudication Manual and Manual Rewrite were 
substantive rules that were binding on VA.  Id. (citing 
Hamilton v. Derwinski, 2 Vet. App. 671, 675 (1992) and Fugere 
v. Derwinski, 1 Vet. App. 103, 107 (1990)).  

Given the specific reference by the Veteran's representative 
concerning the fact that the March 2009 examiner was a 
physician's assistant and that the examination report was not 
signed by a physician, a remand is required for a physician 
to review the examination report and addendum in accordance 
with the provisions of VA's Adjudication Manual Rewrite.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA 
undertakes the effort to provide an examination, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  A VA physician should review the 
findings related to the Veteran's 
arthritis of the legs, knees, hips, 
hands, wrists, elbows, neck, shoulders, 
and right knee in the August 2007 
examination report and March 2009 
addendum.  If the physician finds the 
examination report and addendum 
satisfactory, he or she should sign it in 
accordance with VA's Adjudication Manual 
Rewrite, M21-MR Part III, Subpart IV, 
Chapter 3, Section D. 18(a).  If he or 
she does not find them to be 
satisfactory, a new examination should be 
arranged, following the instructions in 
the initial examination request in the 
Board's January 2009 remand.  

2.  If the benefit sought on appeal is 
not fully granted, issue a supplemental 
statement of the case and allow the 
Veteran the appropriate amount of time to 
respond before returning the case to the 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


